DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 ,2 ,4, 5, 7, 9, 19, 21, 25, 26, 33-38, 40, and 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1, 19 and 26 recite the newly added limitation “the volume of the turbine section is between 3,859 in3 and 6745 in3”.  There is not support in the original disclosure for this range of volumes.  Table 1 at paragraph [0081] of the specification discloses discrete turbine section volumes including 3,859 in3 and 6,745 in3; however, the disclosure is silent to a range of volumes between these two volumes, such that the claimed range is new matter because it was not disclosed at the time the application was filed.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over PW1524G (Sabnis, “The PW1000G Pure Power New Engine Concept and its Impact on MRO”, EASA Type-Certificate Data Sheet for PW1500G series engines, and “Aviation Investigation Report A14Q0068” with a scale of 23.1:1 based upon the disclosed values with the report).
In regards to Independent Claims 1 and 19, PW1524G teaches a gas turbine engine (page 34 of Sabnis) comprising: a fan (Large fan design on page 40 of Sabnis) including a plurality of fan blades rotatable about an axis (plurality of fan blades shown on page 34 of Sabnis), and an outer housing surrounding the fan to define a bypass duct (housing surrounding fan on page 34 of Sabnis forming duct outside core); a compressor section including a low pressure compressor (LPC on page 34 of Sabnis) and a high pressure compressor (HPC on page 34 of Sabnis), the low pressure compressor including three stages (3 stages on page 34 of Sabnis); a combustor (Talon X combustor on page 34 of Sabnis) in fluid communication with the compressor section; a turbine section in fluid communication with the combustor, the turbine section including a fan drive turbine (LPT on page 34 of Sabnis) and a second turbine (HPT on page 34 of Sabnis), wherein the second turbine is disposed forward of the fan drive turbine (as shown on page 34 of Sabnis) and the fan drive turbine includes a plurality of turbine rotors (3 turbine rotors on page 34 of Sabnis) with a ratio between the number of fan blades and the number of fan drive turbine rotors is between 2.5 and 8.5 (PW1524G includes 18 fan blades, such that the ratio is 6), the fan drive turbine has from three to six stages (3 stages, page 34 of Sabnis), and the second turbine has two stages (2 stage HPT, page 34 of Sabnis); a speed 3 measured between an inlet of a first turbine vane in said second turbine to an exit of a last rotating airfoil stage in said fan drive turbine (length of turbine section is 22.638 inches, with an average inner diameter of approximately 8.3 inches, an average outer diameter of approximately 12.9 inches, resulting in a volume of approximately 6,935.56 in3, and the PW1524G produces 18,900 to 24,400 lbf of thrust, resulting in a power density of 2.73 to 3.52 lbf/in3 as determined based on figure 10 of Aviation Investigation Report A14Q0068 below); a mid-turbine frame arranged between said fan drive turbine and said second turbine (Turbine intermediate case in Figure 11 of Aviation Investigation Report A14Q0068), said mid-turbine frame supporting a bearing system (bearing 4 in Figure 10 of Aviation Investigation Report A14Q0068) and including inlet guide vanes for said fan drive turbine (Figure 16 and last paragraph of page 28 in Aviation Investigation Report A14Q0068); and wherein the fan drive turbine has a first exit area (593.44 square inches based on measurements in figure 10 of Aviation Investigation Report A14Q0068 below) and is rotatable at a first speed (10,600 rpm from EASA Type-Certificate Data Sheet for PW1500G series engines), the second turbine section has a second exit area (110.6 square inches based on measurements in figure 10 below) and is rotatable at a second speed (24,470 RPM from EASA Type-Certificate Data Sheet for PW1500G series engines), which is faster than the first speed, the first and second speeds being redline speeds (maximum permissible speeds, page 12 of EASA Type-Certificate Data Sheet for PW1500G series engines), a first performance quantity is defined as the product of the first speed squared and the first area (6.67 x 10^10 in2rpm2), a second performance quantity is defined as the product of the second speed squared and the second area (6.62 x 10^10 in2rpm2), and a performance ratio of the first performance quantity In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the size of the core with the turbine section can be changed in order to accommodate different aircraft needs. Therefore, since the general conditions of the claim, i.e. that power density and volume of the turbine can be increased or decreased, was disclosed in the prior art by Sabnis, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention decrease the size of the core including the turbine section, resulting in an increase in the power density and reduction of volume, as taught by Sabnis, in order to accommodate an aircraft which requires a shorter or narrower engine.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

    PNG
    media_image1.png
    704
    1101
    media_image1.png
    Greyscale

Page 34 of Sabnis

    PNG
    media_image2.png
    568
    885
    media_image2.png
    Greyscale

Figure 10 of Aviation Investigation Report A14Q0068
Dependent Claim 2, PW1524G teaches the invention as claimed and discussed above, and PW1524G further teaches that the speed change system comprises a gear reduction (gear reduction shown on page 37 of Sabnis, with reduction ratio of 1:3.0625 on page 12 of EASA Type-Certificate Data Sheet for PW1500G series engines).
Regarding Dependent Claims 7 and 21, PW1524G teaches the invention as claimed and discussed above, and PW1524G further teaches that the low fan pressure ratio across the plurality of fan blades alone of less than 1.45 at cruise at 0.8 Mach and 35,000 ft (FPR of less than 1.4 shown on page 17 of Sabnis).
Claims 4, 5, 9, 25, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over PW1524G as applied to claims 2, 7, 21 above, and further in view of Rosen 3,747,343.
Regarding Dependent Claims 4, 9, and 25, PW1524G teaches the invention as claimed and discussed above.  However, PW1524G does not teach that the fan has less than 18 fan blades.  Rosen teaches using 6 to 13 blades (Col. 1, ll. 63-67) on a propeller fan (10).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to reduce the number of blades of the PW1524G engine to between 6 and 13, as taught by Rosen, in order to change the acoustic frequency spectra of the fan governing its noise generation (Col. 1, l. 67 to Col. 2, l. 3 of Rosen).
Regarding Dependent Claim 5, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches a frame structure positioned between the fan drive turbine and the second turbine (Turbine intermediate case in Figure 11 of Aviation Investigation Report A14Q0068), and a plurality of vanes associated with the frame structure (Figure 16 and last paragraph of page 28 in Aviation Investigation Report A14Q0068).
Regarding Dependent Claims 33-36, PW1524G in view of Rosen teaches the invention as claimed and discussed above, and PW1524G further teaches that the gear reduction is an epicyclic gear train (epicyclic gear train with sun input, stars/planets attached to a fixed carrier, .
Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over PW1524G (Sabnis, “The PW1000G Pure Power New Engine Concept and its Impact on MRO”, EASA Type-Certificate Data Sheet for PW1500G series engines, and “Aviation Investigation Report A14Q0068” with a scale of 23.1:1 based upon the disclosed values with the report) in view of Rosen and McKibbin 5,466,198.
In regards to Independent Claim 26, PW1524G teaches a gas turbine engine (page 34 of Sabnis) comprising: a fan including a plurality of fan blades rotatable about an axis (fan with plurality of blades shown on page 34 of Sabnis), and an outer housing surrounding the fan to define a bypass duct (housing surrounding fan on page 34, with duct outside of core flow path of Sabnis); a low fan pressure ratio across the plurality of fan blades alone of less than 1.45 at cruise at 0.8 Mach and 35,000 feet (FPR of less than 1.4 shown on page 17 of Sabnis); a compressor section including a low pressure compressor (LPC on page 34 of Sabnis) and a high pressure compressor (HPC on page 34 of Sabnis), the low pressure compressor including three stages (3 stages on page 34 of Sabnis); a combustor in fluid communication with the compressor section (Talon X combustor on page 34 of Sabnis); a turbine section in fluid communication with the combustor, the turbine section including a fan drive turbine (LPT on page 34 of Sabnis) and a second turbine (HPT on page 34 of Sabnis), wherein the second turbine is a two stage turbine (two stage HPT on page 34 of Sabnis) and is disposed forward of the fan drive turbine, and the fan drive turbine includes a plurality of turbine rotors (3 stages on page 34 of Sabnis) with a ratio between the number of fan blades and the number of fan drive turbine rotors is between 2.5 and 8.5 (18 fan blades, resulting in a ratio of 6), and the fan drive turbine has from three to six stages (3 stages on page 34 of Sabnis); wherein the gas turbine engine is a two-spool engine including a low speed spool and a high speed spool (low and high pressure spools shown on page 34 of Sabnis), the low speed spool associated with the fan 3 and defined as thrust in lbf divided by a volume of the turbine section in in3 564167US26; 67097-1876PUS21 measured between an inlet of a first turbine vane in said second turbine to an exit of a last rotating airfoil stage in said fan drive turbine (length of turbine section is 22.638 inches, with an average inner diameter of approximately 8.3 inches, an average outer diameter of approximately 12.9 inches, resulting in a volume of approximately 6,935.56 in3, and the PW1524G produces 18,900 to 24,400 lbf of thrust, resulting in a power density of 2.73 to 3.52 lbf/in3 as determined based on figure 10 of Aviation Investigation Report A14Q0068 below); and wherein the fan drive turbine has a first exit area (593.44 square inches based on measurements in figure 10 of Aviation Investigation Report A14Q0068 above) and is rotatable at a first speed (10,600 rpm at EASA Type-Certificate Data Sheet for PW1500G series engines), the second turbine section has a second exit area (110.6 square inches based on measurements in figure 10 below) and is rotatable at a second speed (24,470 RPM at EASA Type-Certificate Data Sheet for PW1500G series engines), which is faster than the first speed, the first and second speeds being redline speeds (maximum permissible speeds, page 12 of EASA Type-Certificate Data Sheet for PW1500G series engines), a first performance quantity is defined as the product of the first speed squared and the first area (6.67 x 10^10 in2rpm2), a second performance quantity is defined as the product of the second speed squared and the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the size of the core with the turbine section can be changed in order to accommodate different aircraft needs. Therefore, since the general conditions of the claim, i.e. that power density and volume of the turbine can be increased or decreased, was disclosed in the prior art by Sabnis, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention decrease the size of the core including the turbine section, resulting in an increase in the power density and reduction of volume, as taught by Sabnis, in order to accommodate an aircraft which requires a shorter or narrower engine.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to reduce the number of blades of the PW1524G engine to between 6 and 13, as taught by Rosen, and modify the .
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over PW1524G (Sabnis, “The PW1000G Pure Power New Engine Concept and its Impact on MRO”, EASA Type-Certificate Data Sheet for PW1500G series engines, and “Aviation Investigation Report A14Q0068” with a scale of 23.1:1 based upon the disclosed values with the report) in view of Rosen and McKibbin as applied to claim 26 above, and further in view of Durocher 2010/0132376.
Regarding Dependent Claim 37, PW1524G in view of Rosen and McKibbin teaches the invention as claimed and discussed above, and PW1524G further teaches a mid-turbine frame positioned between the fan drive and second turbine (turbine intermediate case on page 14 of Aviation Investigation Report A14Q0068), wherein the mid-turbine frame supports a first bearing system (4 in figure 10 of Aviation Investigation Report A14Q0068) that supports the outer shaft (figure 10 of Aviation Investigation Report A14Q0068), and the mid-turbine frame includes a plurality of vanes arranged to serve as inlet guide vanes that set airflow entering the fan drive turbine (Figure 16 and last paragraph of page 28 in Aviation Investigation Report A14Q0068).  Durocher teaches using a mid-turbine frame (28) between a fan drive turbine (18) and a second turbine (24) with a plurality of vanes (118), and a first bearing (104) supporting a low pressure shaft (12) and a second bearing (102) supporting a high pressure shaft (20).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the gas turbine engine of PW1524G in view of Rosen and McKibbin with the second bearing of Durocher, in order to transfer bearing loads from the low pressure spool through an outer engine case (paragraph [0002]).
Dependent Claim 38, PW1524G in view of Rosen, McKibbin and Durocher teaches the invention as claimed and discussed above, and PW1524G further teaches that the fan drive turbine is a three stage turbine (3 stage LPT on page 34 of Sabnis).
Claims 40, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over PW1524G (Sabnis, “The PW1000G Pure Power New Engine Concept and its Impact on MRO”, EASA Type-Certificate Data Sheet for PW1500G series engines, and “Aviation Investigation Report A14Q0068” with a scale of 23.1:1 based upon the disclosed values with the report) in view of Rosen, McKibbin and Durocher as applied to claim 37 above, and further in view of Orlando 7,685,808.
Regarding Dependent Claim 40, PW1524G in view of Rosen, McKibbin, and Durocher teaches the invention as claimed and discussed above, and PW1524G further teaches that the fan drive turbine has 3 stages (page 34 of Sabnis).  However, PW1524G in view of Rosen, McKibbin, and Durocher does not teach that the fan drive turbine has five stages.  Orlando teaches that the number of turbine or compressor stages is selected based upon the desired compression and expansion ratio of the turbine engine (Col. 2, ll. 40-43).  Therefore, the number of turbine and compressor stages are recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of turbine stages increases the expansion ratio of the turbine.  Therefore, since the general conditions of the claim, i.e. that the number of compressor and turbine stages can be increased or decreased, was disclosed by Orlando, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of invention to use a low pressure turbine with five stages, in order to provide the desired expansion ratio for the turbine engine.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Dependent Claims 42-43, PW1524G in view of Rosen, McKibbin, and Durocher teaches the invention as claimed and discussed above.  However, PW1524G in view of Rosen, McKibbin, and Durocher does not teach that the low pressure compressor has a greater number of stages than the fan drive turbine, and the low and high pressure compressor have the same number of stages.  Orlando teaches that the number of turbine or compressor stages is selected based upon the desired compression and expansion ratio of the turbine engine (Col. 2, ll. 40-43).  Therefore, the number of turbine and compressor stages are recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of compressor stages increases the compression ratio of the compressor.  Therefore, since the general conditions of the claim, i.e. that the number of compressor and turbine stages can be increased or decreased, was disclosed by Orlando, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of invention to use more low pressure compressor stages than low pressure turbine stages, and to use the same number of low and high pressure compressor stages, in order to provide the desired compression ratio for the turbine engine.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Dependent Claim 44, PW1524G in view of Rosen, McKibbin, Durocher, and Orlando teaches the invention as claimed and discussed above, and PW1524G further teaches that the fan drive turbine is a three stage turbine (three stage LPT on page 34 of Sabnis).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by applicant’s amendment.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741